DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner (2015/0047308) in view of Yamashita et al. (2007/0289282).
 	Shreiner in figures 1-6, disclose a cutter blade (58) configured to be disposed inside a housing of a mower (10) and rotatably driven about a vertical axis. The cutter blade comprises a blade body (70), a blade portion (74) provided at least at a part of a rotational direction-wise front-end portion of the blade body (i.e. front-end portion of the blade body with respect to a rotational direction), a wind generating portion (82) provided at least at a part of a rotational direction- wise rear end portion of the blade body. The wind generating portion extends more upwards than the blade portion and a thickness of the wind generating portion at the rotational direction-wise rear end portion being smaller at least partially than a thickness of the remaining part of the wind generating portion (see figure 6). The blade body, the blade portion and the wind generating portion are formed integral. Schreiner fail to show the blade body including a first portion, a pair of second portions and a pair of third portions.
 	Yamashita et al. in figures 1-8, disclose a mower comprising a cutting blade (8). The cutting blade includes a blade body having a first portion, a pair of second portions and a pair of third portions (not number, see figures 4-6). The first portion provided on a center side of the blade body. The pair of second portions provided on opposed sides of the first portion and include the blade portion and the wind generating portion. The pair of third portions both provided between the first portion and the corresponding second portion, and wherein a height position of the first portion is higher than a height position of the second portion, and the third portion is inclined downward from the first portion toward the second portion. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schreiner by further comprising the cutting blade disclosed by Yamashita et al. in order to provide mower capable of effecting a mulching operation with higher efficiency.

	
    PNG
    media_image1.png
    362
    589
    media_image1.png
    Greyscale

 	Regarding claim 2, Schreiner disclose the wind generating portion including a tapered portion (154) having an inclined face which becomes thinner from a position distant by a predetermined distance from the rotational direction-wise rear end portion to the rotational direction-wise rear end of the wind generating portion.
 	 Regarding claim 3, Schreiner in figure 6, disclose the inclined face comprising a flat face or a curved face.
 	 Regarding claim 4, Schreiner in figure 6, disclose the inclined face, which is provided at a lower face portion of the wind generating portion (para. 0024-0026).
 	Regarding claim 5, Schreiner in figure 6, (para. 0020), disclose at a lower face portion of the blade body and at least at a part of a lower face portion of the blade portion and a lower face portion of the wind generating portion, there is provided a high strength portion constituted of a material having a higher strength than material of the blade body; and the inclined face is provided at an upper face portion of the wind generating portion (the cutting edge may be manufactured as separate pieces or single piece, which has a higher strength portion).
 	Regarding claim 7, Yamashita et al. in figures 4-6, disclose the second portion, which is longer than the first portion in a longitudinal of the blade body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618